       Case 2:18-cv-00218-TBM-JCG Document 27 Filed 05/10/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                 EASTERN DIVISION
KENNON AUNRI JOHNSON                                                                     PETITIONER
v.                                                   CIVIL ACTION NO. 2:20-cv-107-TBM-MTP
SHERIFF JOE BERLIN,
CAPTAIN JASON R. ANDERSON,
and WARDEN T. WINDHAM                                                                 RESPONDENTS

                                                ORDER

        This matter is before the Court sua sponte. On April 6, 2020, United States Magistrate

Judge Michael T. Parker entered a Report and Recommendation [13] to grant Respondents’

Motion to Dismiss [9] and to deny Petitioner’s Writ of Habeas Corpus [1] based on Petitioner’s

failure to exhaust administrative remedies. Petitioner mailed an Open Letter [15] to the Court

(stamped October 27, 2020) shortly before the Court mailed the Report and Recommendation to

Petitioner (on October 28, 2020). [15-2]. As Petitioner’s letter was filed on November 2, 2020,

Judge Parker did not have the opportunity to evaluate the contents of Petitioner’s letter before

filing his Report and Recommendation. In his “open letter,” Petitioner claims that “this facility

chooses to compromise my mail by not delivering it to me.” 1 He states that he has not received any

correspondence, acknowledgement, or orders since July 2020, which is when Respondents filed

their Motion to Dismiss [9]. Petitioner apparently did, at least, receive the Motion to Dismiss

because he filed a Response [12] in early August 2020.

        On December 1, 2020, Petitioner submitted a Notice of Change of Address [17] to the

Court. In that notice, Petitioner changed his address from the Jones County Adult Detention



1
 Also, in Petitioner’s amended Petition [5], he provides as “issues raised” (under “first appeal” and “other
appeals”): “I never received my mail.”
       Case 2:18-cv-00218-TBM-JCG Document 27 Filed 05/10/21 Page 2 of 2




Facility in Ellisville, Mississippi to—what appears to be—a residence in Meridian, Mississippi.

Given Petitioner’s assertion that he did not receive any legal mail from July 2020 to November

2020, the Court is, this day, mailing to Petitioner’s updated address all documents filed in his case

(2:20-cv-107) during that time. In fact, these documents, which include Respondents’ Reply to

Response in Opposition to Motion to Dismiss [13] and Judge Parker’s Report and

Recommendation [14], are being mailed to both the Jones County Adult Detention Center and to

the Meridian address listed in Petitioner’s Notice [17]. In consideration of Petitioner’s claims

regarding lack of access to this legal mail, the Court finds that the Petitioner should have additional

time to object to the Report and Recommendation.

        THEREFORE, the Court ORDERS that the Petitioner has until May 28, 2021 to file any

objection to the Report and Recommendation [14].

        IN ADDITION, the Court ORDERS that the Petitioner has until May 28, 2021 to advise

the Court whether he remains incarcerated in a Mississippi detention center or has been released,

as this information may bear on the procedural posture of his Writ of Habeas Corpus [1]. If

Petitioner fails to comply with this order, his Petition may be subject to dismissal. See Fed. R. Civ.

P. 41(b).

        This, the 10th day of May, 2021.



                                                       ____________________________
                                                       TAYLOR B. McNEEL
                                                       UNITED STATES DISTRICT JUDGE
